Citation Nr: 1224475	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran was scheduled for a Board hearing in April 2012, however the Veteran did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The Veteran originally filed a claim seeking entitlement to service connection for PTSD.  The medical evidence, however, indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression and a mood disorder.  The Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  In this case, as will be discussed below, the record reasonably raises other mental disabilities that may be related to the Veteran's military service.  Accordingly, the Veteran's PTSD claim has been appropriately recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he suffers from PTSD as a result of an incident he experienced while in-service.  See e.g., November 2007 stressor statement.  In this case, the Veteran contends that during basic training a fellow soldier was shot in the head while low crawling during a night fire exercise.  The Veteran does not have any decorations which denote combat service.  Furthermore, the RO attempted to verify this stressor, but was unable to do so.  See December 2007 Formal Finding and April 2008 Response from the National Personnel Records Center.  

The Board is aware the RO attempted to obtain additional information from the Veteran on the in-service incident, but none was provided.  See e.g., January 2008 letter.  However, as the case is being remanded for additional development, the Board believes another attempt should be made to allow the Veteran to provide additional details on the incident in-service.  

In reviewing the Veteran's treatment records, the Boards notes that he has been diagnosed with various psychiatric disorders.  In a December 2004 VA treatment record the Veteran was diagnosed with a mood disorder secondary to his cancer and a cognitive disorder not otherwise specified (NOS).  The Veteran has also indicated that he suffers from nightmares, depression, flashbacks, and intrusive thoughts relating to the in-service incident.  See e.g., July 2007 VA treatment record.  In an October 2007 VA treatment record the Veteran was diagnosed with a mood disorder due to his general medical condition and PTSD.  In a November 2007 VA treatment record he was diagnosed with chronic PTSD and depressive disorder NOS.  See also July 2007 VA treatment record.

Although the Veteran has been diagnosed with various psychiatric disorders, it is unclear if he has been diagnosed as having a psychiatric disorder due to service or due to other reasons.  As such, a VA examination should be scheduled to determine if the Veteran suffers from any psychiatric disorder, to include PTSD, due to his military service.  See Clemons, supra.

The Veteran has also reported that he receives benefits from the Social Security Administration (SSA).  See e.g., July 2007 VA treatment record.  However, there are no records from the SSA found in the claims file.  Therefore, on remand the Agency of Original Jurisdiction (AOJ) should request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

The Board further notes that the most recent VA treatment records in the claims file are from December 2007.  On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2007 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from December 2007 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

3.	The AOJ should contact the Veteran again and request that he provide a name of the soldier who was killed during basic training.  If additional information is received, the AOJ should attempt to verify the Veteran's claimed stressor, through the appropriate channels, to include Joint Services Records Research Center (JSRRC).  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  Alternative sources of evidence should also be explored.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

4.	Therafter, schedule the Veteran for a VA examination to determine if the Veteran suffers from PTSD or any other psychiatric disability related to his military service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinion:

	Please identify the psychiatric disabilities the Veteran has, to include any PTSD, and state whether any diagnosis is at least as likely as not related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


